Citation Nr: 1748543	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO. 14-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable disability rating for residual laceration scar to the left hip.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1994 to July 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In June 2015 and most recently in August 2016, the Board remanded the claim for further development. There was substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDING OF FACT

The Veteran's left hip scar has not been shown to be unstable or painful, at least 6 square (sq.) inches (39 sq. centimeters) in size, or otherwise disabling.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for residual laceration scar to the left hip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.114, 4.118, Diagnostic Codes 7801-7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an August 2010 statement, the Veteran requested a VA medical examination to rate the severity of his service-connected left hip scar. The Veteran contends that there is a medical reference to pain which would allow for a compensable rating and that VA failed in its duty to assist by not affording him a VA medical examination even if he is incarcerated. The Veteran made similar contentions in a January 2014 statement. In an October 2011 statement, the Veteran reported that he was still incarcerated and asked to be scheduled for an examination at the VA in Seaside, CA.

The Board previously remanded this case to the RO in June 2015 and August 2016 in order to undertake all reasonable measures to schedule the Veteran for a VA examination. As noted then, the Veteran was incarcerated, and his incarceration does not negate VA's statutory obligation to assist in the development of his claim. 38 U.S.C.A. § 5103A (West 2014). Further, the Veteran is to be accorded the same assistance as his fellow, non-incarcerated veterans. See Bolton v. Brown, 8 Vet. App. 185 (1995). 

In terms of scheduling examinations of incarcerated veterans, the VA Adjudication Procedure Manual provides that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator is to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel. If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA. See M21-1, Part III.iv.3.A.9.d. 

It appears that the AOJ attempted to arrange for the Veteran to undergo a VA examination in accordance with these provisions. The record shows that multiple requests to the correctional facility (specifically, to a physician contact at the Soledad Correction Facility) to coordinate a medical examination for the Veteran were sent by facsimile in February 2012, March 2012, July 2012, August 2012, and twice in April 2013, without any responses. These faxes were documented in a December 2013 letter from a local VHA Compensation and Pension (C&P) supervisor in Palo Alto to the RO.

A January 2016 Report of General Information reflects that the Soledad State Prison confirmed that the Veteran was still incarcerated. In February 2016, the RO indicated that, once again, requests have been sent to the Soledad Correction Facility to coordinate medical examinations for the incarcerated Veteran. Specifically, a packet was sent to Soledad Correctional Facility on February 2, 2016 and a response by Dr. Bright, the Chief Physician and Surgeon at the correctional training facility, was received on February 12, 2016. Dr. Bright indicated that the correctional facility was unable to provide VA disability examinations, but that if the VA would pay for transportation, it would send the Veteran to the VA; otherwise, he stated that the VA could send providers to the correctional facility to conduct the examination. In a subsequent email in February 2016, the local VHA C&P supervisor at Palo Alto indicated [to the RO] that it was unable to have an examination completed for the Veteran because the correctional facility was unable to complete an examination "due to court mandated cases" and would not send inmates to a VA facility due to cost, and that Palo Alto did not have providers who could travel to the prison.

In accordance with the August 2016 Board remand, in November 2016, the Soledad Correctional Facility was contacted to clarify the Veteran's correct mailing address and to inquire about his expected release date. The representative from the correctional facility provided the Veteran's current mailing address and indicated that the Veteran's release date had to be provided by the Veteran and that he did not have access to the requested information. The RO again attempted to arrange a VA medical examination for the Veteran. November 2016 correspondence from the RO reflects that a request with the necessary disability questionnaire was sent to the Soledad Correctional Facility to coordinate medical examinations for the incarcerated Veteran and an email was sent to Dr. Bright on November 4, 2016. Dr. Bright indicated that the correctional facility was unable to provide VA disability examinations, however, it would transport the Veteran to VA if VA bears the cost of such transportation. He also stated that the VA may send providers to the facility to perform the examination on the grounds or via TeleMed. 

The RO determined that it was not feasible to have a Fee-For-Service or Contract examination travel to the correctional facility to perform the examination. The RO cited to M21-1, Part III.iv.3.A.1.j., which states incarcerated Veterans are excluded from the contract guidelines and that requests for examinations through Contract and/or Fee basis arrangements cannot be made. The Board finds that the RO has made substantial attempts to schedule and conduct a VA examination to determine the severity of the Veteran's service-connected left hip scar and has essentially exhausted all possible avenues for obtaining access to the incarcerated Veteran for the examination and has therefore VA met its duty to assist. As discussed above, there has been substantial compliance with the Board's remand directives to decide the claim on appeal. See Stegall, 11 Vet. App. 268; Dement, 13 Vet. App. at 146-47. The claim will be adjudicated based on the evidence of record.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016). The percentage ratings in the Rating Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016). The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

Diagnostic Codes (DCs) are assigned by the rating officials to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. See 38 C.F.R. § 4.7 (2016). When a question arises as to which of two ratings apply under a particular DC, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. See id. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran. 38 C.F.R. § 4.3. The Rating Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14 (2016).

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 311. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F.3d at 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran contends that his left hip scar, currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.118, DC 7805, warrants a compensable rating. DC 7805 provides that scars and other effects of scars are to be evaluated under DCs 7800, 7801, 7802, and 7804, or under another appropriate code if such disabling effects are not considered under DCs 7800, 7801, 7802, or 7804. [DC 7800 provides criteria for scars or disfigurement of the head, face, or neck, and is therefore inapplicable to the Veteran's scar on the left hip.

DC 7801 provides ratings for burn or other scars (not on the head, face, or neck) that are deep and nonlinear. Deep and nonlinear scars involving an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm.) are rated 10 percent. Scars in an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.) are rated 20 percent. Scars in an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.) are rated 30 percent. Scars in an area or areas of 144 square inches (929 sq. cm.) or greater are rated 40 percent. 38 C.F.R. § 4.118. Note (1) specifies that a deep scar is one associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7801 (effective from October 23, 2008).

DC 7802 provides a maximum 10 percent rating for a burn or other scars that are superficial and nonlinear involving an area of 144 square inches (929 sq. cm) or greater. Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, DC 7802.

DC 7804 provides a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable of painful. Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Note (3) provides that scars evaluated under DCs 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable. 38 C.F.R. § 4.118, DC 7804.

Under DC 7805, disabling effects of scars not considered in a rating under DCs 7800 to 7804 are evaluated under other appropriate DC(s). 38 C.F.R. § 4.118, DC 7805.

In every instance where the schedule does not provide a 0 percent rating for a DC, a noncompensable or 0 percent rating will be assigned when the requirements for a compensable rating are not met. 38 C.F.R. § 4.31

In an August 2010 statement, the Veteran asserted a compensable evaluation is warranted based on a medical record which references pain, specifically "popping" upon examination of the left hip. The Board has reviewed the record including the referenced medical record and finds that the preponderance of the evidence is against a finding that the left hip scar is painful or unstable, greater than 6 sq. inches in size, or otherwise disabling. The medical record referenced by the Veteran is an August 2009 medical record from the California Department of Corrections and Rehabilitation. Under the "subjective" category, the physician noted a chief complaint of pain left hip and quality of pain as sore "pops." 

The physician recorded objective findings including no redness; no bruising; no swelling; cool to touch; no weakness, atrophy, hypertrophy, or tremors; and that the Veteran was ambulatory and had a steady gait. Further, a September 2009 private medical record reflects that an x-ray examination of the hip, sacroiliac joint, was performed. The physician noted a finding that the left hip joint appeared well-maintained, that there was no evidence for fracture, and that the osseous broad-based protuberance of the lateral cortical margin of the left iliac wing was identified; possibly a developmental finding or related to an osteochondroma. The physician concluded that the left hip was normal. The Board has considered the medical record addressed by the Veteran which references subjective "popping" pain, however, accords more probative value to the objective findings by the physicians following examination of the left hip. 

The Veteran has not proffered any other competent and probative evidence in support of a finding that the left hip scar is deep and nonlinear involving an area of at least 6 sq. inches (DC 7801); superficial and nonlinear involving an area of 144 sq. inches (DC 7802); unstable or painful (DC 7804); or is otherwise disabling (DC 7805).

If the Veteran's left hip scar worsens and/or he has been released from incarceration and able to attend a VA examination, he may submit a new claim for an increased rating for his left hip scar.

The evidence does not show that a compensable disability rating for the Veteran's residual laceration scar to the left hip is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim is denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

An initial compensable disability rating for residual laceration scar to the left hip is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


